Exhibit 10.4

 

STARWOOD WAYPOINT RESIDENTIAL TRUST

NON-EXECUTIVE TRUSTEE SHARE PLAN

 

1.                                      Purpose; Types of Awards.

 

The purposes of the Starwood Waypoint Residential Trust Non-Executive Trustee
Share Plan (the “Plan”) are to afford an incentive to the non-executive trustees
of Starwood Waypoint Residential Trust (the “Company”) to continue as trustees,
to increase their efforts on behalf of the Company and to promote the success of
the Company’s business. The Plan provides for the grant of restricted common
shares, restricted share units and other equity-based awards. The Plan is also
intended to implement the Company’s non-executive trustee program for the
payment of fees in Shares.

 

2.                                      Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Affiliate” means (i) any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person, (ii) any executive officer or general partner of such other Person and
(iii) any legal entity for which such Person acts as an executive officer or
general partner.

 

(b)                                 “Award” means any Restricted Share,
Restricted Share Unit or any Other Share-Based Award granted under the Plan.

 

(c)                                  “Award Agreement” means any written
agreement, contract or other instrument or document evidencing an Award.

 

(d)                                 “Board” means the Board of Trustees of the
Company.

 

(e)                                  “Change of Control” means a change in
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, in any case, within the
meaning of Section 409A of the Code; provided, however, that a transaction or
series of transactions effected with the Manager and/or any Affiliate of the
Manager, through the acquisition of Shares or other Company securities
(regardless of the form of such transaction or series of transactions), changes
to the membership of the Board or otherwise, shall not constitute a Change of
Control for purposes of the Plan or any Award.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

(g)                                  “Committee” means the committee established
by the Board to administer the Plan, the composition of which shall at all times
consist of “non-employee trustees” within the meaning of Rule 16b-3 under the
Exchange Act.

 

--------------------------------------------------------------------------------


 

(h)                                 “Company” means Starwood Waypoint
Residential Trust, a Maryland real estate investment trust, or any successor
trust.

 

(i)                                     “Effective Date” means January 16, 2014,
the date on which the Plan was adopted by the Board, subject to obtaining the
approval of the Company’s shareholders.

 

(j)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and the rules and
regulations promulgated thereunder.

 

(k)                                 “Manager” means SWAY Management LLC, a
Delaware limited liability company.

 

(l)                                     “Other Share-Based Award” means a right
or other interest granted to a Participant that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Shares, including but not limited to unrestricted Shares or dividend
equivalent rights.

 

(m)                             “Participant” means an eligible person who has
been granted an Award under the Plan.

 

(n)                                 “Person” means any natural person,
corporation, partnership, association, limited liability company, estate, trust,
joint venture, any federal, state or municipal government or any bureau,
department or agency thereof or any other legal entity and any fiduciary acting
in such capacity on behalf of the foregoing.

 

(o)                                 “Plan” means this Starwood Waypoint
Residential Trust Non-Executive Trustee Share Plan, as amended from time to
time.

 

(p)                                 “Restricted Share” means an Award of Shares
to a Participant under Section 6(b)(i) that may be subject to certain
restrictions and to a risk of forfeiture.

 

(q)                                 “Restricted Share Unit” or “RSU” means a
right granted to a Participant under Section 6(b)(ii) to receive Shares, cash or
other property at the end of a specified period, which right may be conditioned
on the satisfaction of specified performance or other criteria.

 

(r)                                    “Securities Act” means the Securities Act
of 1933, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

(s)                                   “Share” means a common share, par value
$0.01 per share, of the Company.

 

3.                                      Administration.

 

The Plan shall be administered by the Board. Except with respect to the
amendment, modification, suspension or early termination of the Plan, the Board
may appoint a Committee to administer all or a portion of the Plan. To the
extent that the Board so delegates its authority, references herein to the Board
shall be deemed references to the Committee. The Board may delegate to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any other person to whom the Board has delegated duties as
aforesaid may employ

 

2

--------------------------------------------------------------------------------


 

one or more persons to render advice with respect to any responsibility the
Board or such Committee or person may have under the Plan. No member of the
Board or Committee shall be liable for any action taken or determination made in
good faith with respect to the Plan or any Award granted hereunder.

 

The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: (i) grant Awards;
(ii) determine the persons to whom and the time or times at which Awards shall
be granted; (iii) determine the type and number of Awards to be granted, the
number of Shares to which an Award may relate and the terms, conditions,
restrictions and performance criteria relating to any Award; (iv) determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, exchanged, or surrendered; (v) make adjustments in the
terms and conditions of Awards; (vi) construe and interpret the Plan and any
Award; (vii) prescribe, amend and rescind rules and regulations relating to the
Plan; (viii) determine the terms and provisions of the Award Agreements (which
need not be identical for each Participant); and (ix) make all other
determinations deemed necessary or advisable for the administration of the Plan.
All decisions, determinations and interpretations of the Board shall be final
and binding on all persons, including but not limited to the Company, any parent
or subsidiary of the Company, any Participant (or any person claiming any rights
under the Plan from or through any Participant) and any shareholder.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, except as provided in the second paragraph of Section 5, neither the
Board nor the Committee may take any action which would have the effect of
reducing the aggregate exercise, base or purchase price of any Award without
obtaining the approval of the Company’s shareholders other than in connection
with a Change of Control.

 

4.                                      Eligibility.

 

Awards may be granted, in the discretion of the Board, to trustees of the
Company who are not officers of the Company. In determining the persons to whom
Awards shall be granted and the type of any Award (including the number of
Shares to be covered by such Award), the Board shall take into account such
factors as the Board shall deem relevant in connection with accomplishing the
purposes of the Plan.

 

5.                                      Shares Subject to the Plan.

 

The maximum number of Shares reserved for the grant of Awards under the Plan on
or after the Effective Date shall be equal to 200,000, subject to adjustment as
provided herein. Shares issued under the Plan may, in whole or in part, be
authorized but unissued Shares or Shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any Shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award terminates or expires without a distribution of
Shares to the Participant, or if Shares are surrendered or withheld by the
Company as payment of either the purchase price of an Award and/or withholding
taxes in respect of an Award, the Shares with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan.

 

3

--------------------------------------------------------------------------------


 

In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, then the Board shall make equitable
changes or adjustments to any or all of: (i) the number and kind of Shares or
other property (including cash) that may thereafter be issued in connection with
Awards; (ii) the number and kind of Shares or other property (including cash)
issued or issuable in respect of outstanding Awards; and (iii) the performance
goals, if any, applicable to outstanding Awards. In addition, the Board may
determine that any such equitable adjustment may be accomplished by making a
payment to the Award holder, in the form of cash or other property (including
but not limited to Shares).

 

6.                                      Terms of Awards.

 

(a)                                 General. The term of each Award shall be for
such period as may be determined by the Board. Subject to the terms of the Plan
and any applicable Award Agreement, payments to be made by the Company upon the
grant, vesting or delivery of an Award may be made in such forms as the Board
shall determine at the date of grant or thereafter, including, without
limitation, cash, Shares or other property, and may be made in a single payment
or transfer, in installments or on a deferred basis. The Board may make
rules relating to installment or deferred payments with respect to Awards,
including the rate of interest to be credited with respect to such payments. In
addition to the foregoing, the Board may impose on any Award or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Board shall
determine.

 

(b)                                 Terms of Specified Awards. The Board is
authorized to grant the Awards described in this Section 6(b), under such terms
and conditions as deemed by the Board to be consistent with the purposes of the
Plan. Such Awards may be granted with vesting, value and/or payment contingent
upon attainment of one or more performance goals. Except as otherwise set forth
herein or as may be determined by the Board, each Award granted under the Plan
shall be evidenced by an Award Agreement containing such terms and conditions
applicable to such Award as the Board shall determine at the date of grant or
thereafter.

 

(i)                                     Restricted Shares. The Board is
authorized to grant Restricted Shares to Participants on the following terms and
conditions:

 

(A)                               Issuance and Restrictions. Restricted Shares
shall be subject to such restrictions on transferability and other restrictions,
if any, as the Board may impose at the date of grant or thereafter, which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, or otherwise, as the Board may determine.
The Board may place restrictions on Restricted Shares that shall lapse, in whole
or in part, only upon the attainment of one or more performance goals. Unless
otherwise determined by the Board, a Participant granted Restricted Shares shall
have all of the rights of a

 

4

--------------------------------------------------------------------------------


 

shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon.

 

(B)                               Forfeiture. Subject to Section 7, upon
termination of service to the Company during the applicable restriction period,
Restricted Shares shall be forfeited; provided, that the Board may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Shares
will be waived in whole or in part in the event of terminations resulting from
specified causes, and the Board may in other cases waive in whole or in part the
forfeiture of Restricted Shares.

 

(C)                               Certificates for Shares. Restricted Shares
granted under the Plan may be evidenced in such manner as the Board shall
determine. If certificates representing Restricted Shares are registered in the
name of the Participant, such certificates shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares, and the Company shall retain physical possession of the
certificate.

 

(D)                               Dividends/Distributions. Unless otherwise
determined by the Board, except as provided in the immediately following
sentence, dividends or distributions paid on Restricted Shares shall be paid at
the dividend or distribution payment date in the same form as dividends and
distributions are paid to other Company shareholders. Unless otherwise
determined by the Board, Shares distributed in connection with a share split or
share dividend, and other property distributed as a dividend or distribution,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Shares with respect to which such Shares or other property has
been distributed.

 

(ii)                                  Restricted Share Units. The Board is
authorized to grant RSUs to Participants, subject to the following terms and
conditions:

 

(A)                               Award and Restrictions. Delivery of Shares,
cash or other property, as determined by the Board, will occur upon expiration
of the period specified for RSUs by the Board during which forfeiture conditions
apply, or such later date as the Board shall determine. The Board may place
restrictions on RSUs that shall lapse, in whole or in part, only upon the
attainment of one or more performance goals.

 

(B)                               Forfeiture. Subject to Section 7, upon
termination of service to the Company prior to the vesting of RSUs, or upon
failure to satisfy any other conditions precedent to the delivery of Shares or
cash to which such RSUs relate, all RSUs and any accrued but unpaid dividend
equivalents that are then subject to deferral or restriction shall be forfeited;
provided, that the Board may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that

 

5

--------------------------------------------------------------------------------


 

restrictions or forfeiture conditions relating to RSUs will be waived in whole
or in part in the event of termination resulting from specified causes, and the
Board may in other cases waive in whole or in part the forfeiture of RSUs.

 

(C)                               Dividend/Distribution Equivalents. The Board
is authorized to grant to Participants the right to receive dividend equivalent
payments and/or distribution equivalent payments for the period prior to
settlement of the RSU. Dividend equivalents or distribution equivalents may be
paid currently or credited to an account for the Participant, and may be settled
in cash or Shares, as determined by the Board. Any such settlements, and any
such crediting of dividend equivalents or distribution equivalents or
reinvestment in Shares, may be subject to such conditions, restrictions and
contingencies as the Board shall establish, including the reinvestment of such
credited amounts in Share equivalents. Unless otherwise determined by the Board,
any such dividend equivalents or distribution equivalents shall be paid or
credited, as applicable, on the dividend payment date to the Participant as
though each RSU held by such Participant were an outstanding Share.

 

(iii)                               Other Share-Based Awards. The Board is
authorized to grant Awards to Participants in the form of Other Share-Based
Awards (including, without limitation, unrestricted Shares), as deemed by the
Board to be consistent with the purposes of the Plan. Awards granted pursuant to
this paragraph may be granted with vesting, value and/or payment contingent upon
the attainment of one or more performance goals. The Board shall determine the
terms and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Share-Based Awards may include
grants of Shares that are not subject to any restrictions or a substantial risk
of forfeiture. Subject to Section 7, upon termination of service to the Company
prior to the vesting of an Other Share-Based Award, or upon failure to satisfy
any other conditions precedent to the delivery of Shares or cash to which such
Other Share-Based Award relates, all Other Share-Based Awards that are then
subject to deferral or restriction shall be forfeited; provided, that the Board
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
such Other Share-Based Award will be waived in whole or in part in the event of
termination resulting from specified causes, and the Board may in other cases
waive in whole or in part the forfeiture of such Other Share-Based Award.

 

7.                                      Change of Control.

 

In the event of a Change of Control, any Award that was not previously vested
will become fully vested and/or payable, and any performance conditions imposed
with respect to the Award will be deemed to be fully achieved; provided,
however, that for any Award subject to Section 409A of the Code, no payment may
be made to the holder of such Award unless the transaction constituting a Change
of Control also constitutes, within the meaning of Section 409A of the Code, a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company.

 

6

--------------------------------------------------------------------------------


 

8.                                      General Provisions.

 

(a)                                 Nontransferability. Unless otherwise
provided in an Award Agreement, Awards shall not be transferable by a
Participant except by will or the laws of descent and distribution and shall be
exercisable during the lifetime of a Participant only by such Participant or his
guardian or legal representative.

 

(b)                                 No Right to Continued Service, Etc. Nothing
in the Plan or in any Award, any Award Agreement or other agreement entered into
pursuant hereto shall confer upon any Participant the right to continue as a
trustee of, or continue to provide services to, the Company or any parent,
subsidiary or Affiliate of the Company or the Manager or to be entitled to any
remuneration or benefits not set forth in the Plan or such Award Agreement or
other agreement or to interfere with or limit in any way the right of the
Company to terminate such Participant’s service.

 

(c)                                  Taxes. The Company or any parent or
subsidiary of the Company is authorized to withhold from any Award granted, any
payment relating to an Award under the Plan, including from a distribution of
Shares, or any other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving an Award, and to take
such other action as the Board may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.
The Board may provide in the Award Agreement that in the event that a
Participant is required to pay any amount to be withheld in connection with the
issuance of Shares in settlement or exercise of an Award, the Participant may
satisfy such obligation (in whole or in part) by electing to have the Company
withhold a portion of the Shares to be received upon settlement or exercise of
such Award that is equal to the minimum amount required to be withheld.

 

(d)                                 Effective Date; Amendment and Termination.

 

(i)                                     The Plan shall take effect upon the
Effective Date, subject to the approval of the Company’s shareholders.

 

(ii)                                  The Board may at any time and from time to
time terminate, amend, modify or suspend the Plan in whole or in part; provided,
however, that unless otherwise determined by the Board, an amendment that
requires shareholder approval in order for the Plan to comply with any law,
regulation or securities exchange requirement shall not be effective unless
approved by the requisite vote of shareholders. The Board may at any time and
from time to time amend any outstanding Award in whole or in part.
Notwithstanding the foregoing sentence of this clause (ii), no amendment or
modification to or suspension or termination of the Plan or amendment of any
Award shall affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.

 

(e)                                  Expiration of Plan. Unless earlier
terminated by the Board pursuant to the provisions of the Plan, the Plan shall
expire on the tenth anniversary of the Effective Date. No

 

7

--------------------------------------------------------------------------------


 

Awards shall be granted under the Plan after such expiration date. The
expiration of the Plan shall not affect adversely any of the rights of any
Participant, without such Participant’s consent, under any Award theretofore
granted.

 

(f)                                   Deferrals. Subject to applicable law, the
Board shall have the authority to establish such procedures and programs that it
deems appropriate to provide Participants with the ability to defer receipt of
cash, Shares or other property payable with respect to Awards granted under the
Plan.

 

(g)                                  No Rights to Awards; No Shareholder Rights.
No Participant shall have any claim to be granted any Award under the Plan.
There is no obligation for uniformity of treatment among Participants. Except as
provided specifically herein, a Participant or a transferee of an Award shall
have no rights as a shareholder with respect to any Shares covered by the Award
until the date of the issuance of a share certificate to him for such Shares.

 

(h)                                 Unfunded Status of Awards. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company.

 

(i)                                     No Fractional Shares. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The Board
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

(j)                                    Regulations and Other Approvals.

 

(i)                                     The obligation of the Company to sell or
deliver Shares with respect to any Award granted under the Plan shall be subject
to all applicable laws, rules and regulations, including all applicable federal
and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the Board.

 

(ii)                                  Each Award is subject to the requirement
that, if at any time the Board determines, in its absolute discretion, that the
listing, registration or qualification of Shares issuable pursuant to the Plan
is required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Shares, no such Award shall be granted or payment made or Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Board.

 

(iii)                               In the event that the disposition of Shares
acquired pursuant to the Plan is not covered by a then-current registration
statement under the Securities Act and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Board may
require a Participant receiving Shares pursuant to the Plan, as a condition
precedent to

 

8

--------------------------------------------------------------------------------


 

receipt of such Shares, to represent to the Company in writing that the Shares
acquired by such Participant is acquired for investment only and not with a view
to distribution.

 

(iv)                              The Board may require a Participant receiving
Shares pursuant to the Plan, as a condition precedent to receipt of such Shares,
to enter into a shareholder agreement or “lock-up” agreement in such form as the
Board shall determine is necessary or desirable to further the Company’s
interests.

 

(k)                                 Registration on Form S-8. The Company shall
file with the Securities and Exchange Commission a registration statement on
Form S-8 with respect to the securities to be offered to Participants under the
Plan and shall during the term of the Plan keep such registration statement
effective.

 

(l)                                     Governing Law. The Plan and all
determinations made and actions taken pursuant hereto shall be governed by the
laws of Maryland without giving effect to the conflict of laws principles
thereof.

 

(m)                             Section 409A. It is intended that the payments
and benefits under the Plan comply with, or as applicable, constitute a
short-term deferral or otherwise be exempt from, the provisions of Section 409A
of the Code. The Plan will be administered and interpreted in a manner
consistent with this intent, and any provision that would cause the Plan or any
Award to fail to satisfy Section 409A of the Code will have no force and effect
until amended to comply therewith (which amendment may be retroactive to the
extent permitted by Section 409A of the Code). To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Plan during the six-month period immediately
following Participant’s termination of employment shall instead be paid on the
first business day after the date that is six months following Participant’s
termination of employment (or upon Participant’s death, if earlier).

 

9

--------------------------------------------------------------------------------